Citation Nr: 0109653	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  96-31 816A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1. Entitlement to special monthly pension by reason of being 
in need of regular aid and attendance or on account of 
being housebound.

2. Entitlement to waiver of recovery of an overpayment of 
pension benefits in the amount of $636.00.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

The appellant served on active duty from April 1965 to April 
1969.

This case returned to the Board of Veterans' Appeals (Board) 
following a remand dated in March 1999.  This appeal 
originates from decisions by the Roanoke, Virginia, 
Department of Veterans Affairs (VA) Regional Office (RO) and 
Committee on Waivers and Compromises.  During the pendency of 
further evidentiary development following the March 1999 
remand, the appellant perfected his appeal for a waiver of 
overpayment of pension benefits.  Accordingly, that appeal 
has been consolidated with the appeal for special monthly 
pension benefits. 


FINDINGS OF FACT

1. The appellant is not blind or a patient in a nursing home, 
and his disabilities do not render him unable to care for 
his daily personal needs or to protect himself from the 
hazards and dangers incident to his daily environment 
without the assistance of others.

2. The appellant does not have a disability that is permanent 
and totally disabling.

3. The record reflects that the appellant was, prior to 
October 1998, receiving additional pension benefits based 
upon the dependent status of his son and his son's 
enrollment in college.  

4. In October 1998, the appellant notified VA that his son 
had discontinued enrollment in college in July 1998.  He 
indicated that he first learned of his son's action in 
October 1998 and immediately notified VA.

5. The appellant's pension payments were retroactively 
amended effective August 1, 1998, discontinuing the 
additional benefit based upon his son's enrollment in 
college.  An overpayment in the amount of $636.00 was 
created.

6. There was no fraud, misrepresentation or bad faith with 
respect to the appellant's actions surrounding the 
creation of the indebtedness.

7. By application of the doctrine of equity and good 
conscience, recovery of the indebtedness is not warranted.


CONCLUSIONS OF LAW

1. The criteria for an award of special monthly pension based 
on the need for regular aid and attendance, or on account 
of being housebound are not met.  38 U.S.C.A. §§ 1502, 
1521 (West 1991); 38 C.F.R. §§ 3.23, 3.351 (2000).

2. Recovery of the overpayment of pension benefits is against 
the standard of equity and good conscience.  38 U.S.C.A. § 
5302 (West 1991); 38 C.F.R. §§ 1.963(a), 1.965(a) (2000)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Special Monthly Pension

Under the laws administered by VA, increased pension is 
payable to eligible veterans by reason of their need for aid 
and attendance.  38 U.S.C.A. § 1521(d) (West 1991); 38 C.F.R. 
§ 3.351(a)(1) (2000).  "Need for aid and attendance" is 
defined as helplessness or being so nearly helpless so as to 
require the regular aid and attendance of another person.  
38 U.S.C.A. § 1502(b) (West 1991); 38 C.F.R. § 3.351(b) 
(2000).  A veteran is deemed to be in need of regular aid and 
attendance if he: 

	(1)  is blind or so nearly blind as to have 
corrected visual acuity of 5/200 or less, in 
both eyes, or concentric contraction of the 
visual field to five degrees or less; or

	(2)  is a patient in a nursing home because 
of mental or physical incapacity; or

	(3)  establishes a factual need for aid and 
attendance under the criteria set forth in 38 
C.F.R. § 3.352(a).

See 38 U.S.C.A. § 1502(b) (West 1991); 38 C.F.R. § 3.351(c) 
(2000).

The following criteria are considered in determining whether 
a factual need for aid and attendance has been established:

	(1)  the inability of the veteran to dress or 
undress himself, or to keep himself 
ordinarily clean and presentable;

	(2)  the frequent need of adjustment of any 
special prosthetic or orthopedic appliances 
which by reason of the particular disability 
cannot be done without aid;

	(3)  the inability of the veteran to feed 
himself through loss of coordination of his 
upper extremities or through extreme 
weakness;

	(4)  the inability of the veteran to attend 
to the wants of nature; and

	(5)  the presence of incapacity, either 
physical or mental, which requires care or 
assistance on a regular basis to protect the 
veteran from hazards or dangers incident to 
his daily environment.

See 38 C.F.R. § 3.352(a) (2000).  Under applicable 
regulations, "bedridden" will be a proper basis for the 
determination, and is defined as that condition which, 
through its essential character, actually requires that the 
claimant remain in bed.  It is not required that all of the 
disabling conditions enumerated above be found to exist 
before a favorable ruling may be made.  Rather, the 
particular personal functions which the claimant is unable to 
perform should be considered in connection with his condition 
as a whole.  It is only necessary that the evidence establish 
that the claimant is so helpless as to need regular aid and 
attendance, not that there be a constant need.  
Determinations that the veteran is so helpless as to be in 
need of regular aid and attendance must be based on the 
actual requirement of personal assistance from others.  Id.

A veteran may also be entitled to increased pension by reason 
of being housebound.  38 U.S.C.A. §§ 1521(e) (West 1991); 38 
C.F.R. § 3.351(a)(1) (2000).  If a veteran is not in need of 
regular aid and attendance, but has a single permanent 
disability rated 100 percent disabling under VA's Schedule 
for Rating Disabilities, 38 C.F.R. Part 4 (not including 
ratings based upon unemployability under 38 C.F.R. § 4.17), 
he is entitled to pension benefits at the housebound rate if 
he:

	(1)  has additional disability or 
disabilities independently ratable at 60 
percent or more, separate and distinct from 
the permanent disability rated as 100 percent 
disabling and involving different anatomical 
segments or bodily systems; or

	(2)  is "permanently housebound" by reason 
of disability or disabilities.

See 38 U.S.C.A. § 1521(e) (West 1991); 38 C.F.R. § 3.351(d) 
(2000).  The "permanently housebound" requirement is met when 
the veteran is substantially confined to his dwelling and the 
immediate premises or, if institutionalized, to the ward or 
clinical area, and it is reasonably certain that the 
disability or disabilities and resultant confinement will 
continue throughout his lifetime.  38 U.S.C.A. § 1502(c) 
(West 1991); 38 C.F.R. § 3.351(d) (2000).

The record shows that the veteran has several disabling 
conditions which include, but are not limited to, 
schizoaffective disorder, obsessive-compulsive disorder, 
Parkinson's disease/syndrome, bursitis of the left shoulder, 
residuals of facial trauma, residuals of fractures of the 
left 4th and 5th metatarsals, L5 nerve root sciatica with left 
leg pain, chronic conjunctivitis and degenerative disc 
disease.  He also has a history of hypertension, 
gastrointestinal problems, and history of difficulties with 
tardive dyskinesia, obstructive pulmonary disease and other 
musculoskeletal problems.  However, the evidence does not 
suggest, nor has it been argued, that the veteran is blind in 
both eyes or a patient in a nursing home.  Furthermore, his 
disabilities do not prevent him from performing the basic 
functions of self care without assistance; nor do they render 
him so helpless as to be unable to protect himself from the 
hazards incident to his daily environment.  He does not 
require the assistance of another person when walking and he 
does not require any special prosthetic or orthopedic 
appliances that require assistance to make adjustments.  He 
also gets out of his home on his own whenever he desires.

On VA Aid and Attendance examination in November 1999, 
conducted pursuant to the Board's March 1999 remand, it was 
noted that the appellant had no significant restrictions in 
his upper or lower extremities.  With respect to his upper 
extremities, he was able to feed himself, fasten his 
clothing, bathe, and use a toilet with no problems.  With 
regard to his lower extremities, the appellant indicated that 
he had a painful left knee and that he had to wear a brace; 
otherwise, he had no problems.  He indicated that he could 
walk approximately one block before he had to stop and rest, 
and that he used a back brace.  However, he further indicated 
that he could leave his home anytime he wanted to and that he 
drives an automobile and takes care of all of his benefit 
payments without any restriction.  He described a typical day 
as getting up from bed, fixing his own breakfast, maybe going 
to the store, and upon returning fixing his own lunch.  He 
waits for the mailman every day and then shops or goes to 
doctor's appointments in the afternoon.  He noted that he 
takes care of his mother and sister and washes the dishes, 
vacuums, and helps his sister in and out of bed and into her 
wheelchair.  He further indicated that he drives his mother 
and sister anywhere they need to go.

In response to the remand request by the Board, the examiner 
commented on various disabilities which have been alleged 
contributors to an inability to care for himself.  With 
respect to a gastrointestinal disorder, the examiner 
commented that the appellant had an ulcer at one time, but 
recent esophagogastroduodenoscopy revealed no ulcer.  The 
appellant's hypertension was considered to be well controlled 
and no other cardiovascular disorder was present.  Although a 
slight tremor was noted in the right hand, this was not 
considered major problem and there was no evidence to support 
a diagnosis of any pulmonary disorder to include chronic 
obstructive pulmonary disease.  The examiner further noted 
that there was no eye disorder present other than the 
appellant's complaints involving dry eyes. 

Based upon the foregoing, and in the absence of any 
additional competent evidence to establish that the 
appellant's circumstances have changed, the Board concludes 
that the appellant does not require care or assistance on a 
regular basis, either with the activities of daily living or 
to protect himself from hazards or dangers incident to his 
daily environment.  In reaching this conclusion, the Board 
acknowledges the appellant's contentions and statements 
regarding the need for assistance on an ongoing basis due to 
the severity of his disabilities.  However, the Board must 
evaluate the claim based upon the evidence of record.  In so 
doing, it is determined that the objective evidence of record 
and particularly the findings documented on VA Aid and 
Attendance examinations, outweigh the appellant's assertions 
regarding his inability to care for himself.  In this regard, 
it is noted that the appellant has been examined by VA 
essentially on a yearly basis since 1995, and the examination 
reports are consistent with the findings documented in 
November 1999.  There is no medical evidence which indicates 
that the appellant's conditions as identified within the 
record are of such severity to render him incapable of caring 
for himself or limit him to his bed.  Indeed, the evidence 
establishes the contrary; he routinely leaves his home at 
will, prepares his own meals, attends to the necessities of 
daily living, and even assists in the care of others. 

With respect to whether the veteran qualifies for special 
monthly pension on account of his being housebound, the Board 
notes that he does not have a permanent disability that is 
totally disabling.  His psychiatric problem has been 
identified as the disability with the greatest effect on his 
employability.  However, while his problem has been described 
as "severe" or "serious" at times, he has remained 
oriented with proper behavior.  His speech has been clear, 
relevant and logical, and he has been without hallucinations 
or grossly delusional thought content.  He has had memory 
problems, but none so severe that he can be said to meet the 
criteria for a total rating under either old or new rating 
criteria.  38 C.F.R. § 4.130 (2000) (a total rating requires 
symptoms such as gross impairment in thought processes or 
communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, persistent danger of hurting 
self or others, intermittent inability to perform activities 
of daily living, disorientation, or memory loss for names of 
close relatives, own occupation, or own name); 38 C.F.R. 
§ 4.132 (1996) (a total rating may be assigned for active 
psychotic manifestations of such extent, severity, depth, 
persistence or bizarreness as to produce total social and 
industrial inadaptability, or when there is virtual isolation 
in the community, symptoms that result in profound retreat 
from mature behavior, or when the claimant is demonstrably 
unable to obtain or retain employment).

As noted above, the veteran's symptoms are not so severe that 
he experiences problems like those set forth in 38 C.F.R. 
§ 4.130 (2000).  Additionally, the psychotic symptoms he 
experiences are not persistent, severe or bizarre.  He gets 
out and about in the community and consequently may not be 
said to be isolated.  Also, he continues to act in a mature 
way in the manner in which he cares for others and himself.  
While he asserts that his psychiatric problems render him 
unemployable, the medical findings and conclusions of record 
do not support such a conclusion.  Consequently, having found 
that the veteran does not experience a single permanent 
disability rated as 100 percent, further analysis of 
eligibility for special monthly pension at the housebound 
rate is not warranted.  38 U.S.C.A. § 1521(e).  

Accordingly, the preponderance of the evidence is against the 
claim for special monthly pension by reason of being in need 
of regular aid and attendance or on account of being 
housebound. 

In addition, it is the Board's conclusion that VA has 
fulfilled the duty to assist in this case, as required by the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The veteran has been afforded an 
examination by VA, and there is nothing in the file to 
suggest that additional, relevant medical records exist or 
can be obtained.  Additionally, in light of the available 
record, as explained above, there is no reasonable 
possibility that further evidentiary development would aid in 
substantiating the veteran's claim.  Under the circumstances, 
the Board finds that adjudication of this claim, without 
referral to the RO for initial consideration under the 
Veterans Claims Assistance Act of 2000, poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 
(1992).  

Waiver of Recovery of Overpayment

Waiver of recovery of overpayments may be authorized in a 
case in which collection of the debt would be against equity 
and good conscience.  38 U.S.C.A. §§ 5302(a), (c).

"Equity and good conscience" will be applied when the facts 
and circumstances in a particular case indicate a need for 
reasonableness and moderation in the exercise of the 
government's rights.  The decision reached should not be 
unduly favorable or adverse to either side.  Equity and good 
conscience means arriving at a fair decision between the 
obligor and the Government.  In making this determination, 
consideration will be given to the following elements, which 
are not intended to be all inclusive:  fault of debtor; 
balancing of faults; undue financial hardship; whether 
collection would nullify the objectives for which the 
benefits were intended; unjust enrichment to the debtor; and 
whether reliance on VA benefits resulted in the debtor's 
relinquishment of a valuable right or incurrence of a legal 
obligation.  38 C.F.R. § 1.965.

Initially, the Board concludes that no fraud, 
misrepresentation or bad faith was involved in the creation 
of the overpayment and thus, consideration of waiver of 
recovery under the standard of equity and good conscience is 
not precluded by law.  38 C.F.R. § 1.965(b).  In reaching 
this conclusion, the Board notes that there is no indication 
within the record that the appellant undertook efforts to 
intentionally deceive or otherwise misrepresent any material 
facts or that he engaged in behavior which could be 
characterized as unfair and seeking gain at the Government's 
expense.

Review of the record reveals that the appellant's disability 
pension benefit included additional benefits for his 
dependent son while the son attended college.  In 
correspondence received by VA in October 1998, the appellant 
indicated that his son discontinued his enrollment at college 
in July 1998 and that the appellant was not informed of this 
until October 1998.  He further indicated that his son lived 
with his mother and stepfather and that he had limited 
communication with them, which apparently was the reason he 
was not notified of his son's action earlier.  Upon receiving 
notification from the appellant, VA retroactively amended the 
appellant's benefit payments by removing his son as a 
dependent effective from August 1, 1998.  As a consequence, 
an overpayment in the amount of $636.00 was created.  

In November 1998, the appellant requested a waiver of the 
overpayment.  He contended that he informed VA immediately 
upon discovery of his son's withdrawal from college. 

After consideration of the appellant's assertions and the 
circumstances surrounding the creation of the indebtedness, 
the Board concludes that entitlement to waiver of recovery of 
the overpayment is warranted.  Although the appellant had 
been provided notice of the need to inform VA regarding any 
change in his financial situation which might result in the 
creation of an overpayment, the Board believes that there are 
mitigating circumstances which tend to obviate any fault 
attributable to the appellant in this case.  

The appellant has contended that he informed VA of the 
changed circumstances as soon as he received notice of his 
son's withdrawal from college, essentially contending that he 
did everything within his control to provide VA with timely 
notice.  In this regard, there is no indication within the 
record to suggest that the appellant has taken any action or 
made any representation which might impact adversely upon the 
credibility of his statements.  Furthermore, it is noted that 
the appellant's son was attending college out of the country, 
that he lived with his mother and stepfather and that there 
apparently was a communication problem between his mother, 
stepfather and the appellant.  As such, the appellant's 
communication with his son was not only complicated by his 
location out of the country but also by his relationship with 
his former wife and her spouse.  

When viewed in light of the standard of equity and good 
conscience, the Board concludes that the record does not 
demonstrate fault on the part of the appellant.  In fact, as 
it stands, the record reflects that the appellant did 
everything within his control to ensure that VA was aware of 
the circumstances surrounding his son's withdrawal from 
college.  The Board further notes that these efforts on the 
part of the appellant are significant in light of his 
multiple disabilities, including schizoaffective disorder and 
obsessive compulsive disorder.

Accordingly, the Board finds that a waiver of recovery of the 
debt is warranted.  Although it does not appear that recovery 
would be too great a hardship on the appellant, the Board 
notes that failure to make restitution would not result in an 
unfair gain to the appellant himself, especially since the 
money was presumably used by the appellant for the purpose it 
was intended, to support his son.  Balancing these factors, 
the Board finds that a fair decision would be to waive 
recovery of the overpayment.  As noted previously, the 
mitigating circumstances involving the appellant's son and 
his former wife and his health, coupled with his actions to 
inform VA as soon as he became aware of his son's withdrawal 
from college are deemed to obviate any fault on his part.  

Accordingly, in view of the above, the Board concludes that 
waiver of recovery of this overpayment is in order, based on 
the standard of equity and good conscience.  38 C.F.R. 
§§ 1.963(a), 1.965(a).


ORDER

Entitlement to special monthly pension is denied.

Waiver of recovery of an overpayment of pension benefits in 
the amount of $636.00 is granted.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

